Case 2:15-cv-05805-R-PJW Document 210 Filed 12/01/20 Page 1 of 3 Page ID #:9341




                            NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         DEC 1 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 WAYNE WILLIAM WRIGHT,                            No.   19-55084

                 Plaintiff-Appellant,             D.C. No.
                                                  2:15-cv-05805-R-PJW
   v.

 CHARLES L. BECK; et al.,                         MEMORANDUM*

                 Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                         Argued and Submitted April 1, 2020
                                Pasadena, California

 Before: PAEZ, CALLAHAN, and VANDYKE, Circuit Judges.

        Wayne Wright appeals the district court’s grant of summary judgment in

 favor of Defendants-Appellees on his Fourth Amendment claim brought under 42

 U.S.C. § 1983.1 The district court concluded the individually named Defendants-

 Appellees were entitled to qualified immunity. Reviewing de novo, Mendiola–


        *
               This disposition is not appropriate for publication and is not precedent
 except as provided by Ninth Circuit Rule 36-3.
 1
   In a separately filed opinion, we address Wright’s Fourteenth Amendment due
 process claim. Because the facts and procedural history are outlined there, we
 need not recount them here.
Case 2:15-cv-05805-R-PJW Document 210 Filed 12/01/20 Page 2 of 3 Page ID #:9342




 Martinez v. Arpaio, 836 F.3d 1239, 1247 (9th Cir. 2016), we affirm.

       Although our decision in Brewster v. Beck, 859 F.3d 1194, 1197 (9th Cir.

 2017), may suggest that the government might violate the Fourth Amendment by

 interfering with one’s property even after conducting a lawful seizure, we decided

 Brewster three years after the allegedly unlawful conduct here. It thus fails to

 show the law was clearly established at the time the Los Angeles Police

 Department officers destroyed Wright’s firearms. Ashcroft v. al-Kidd, 563 U.S.

 731, 741 (2011) (stating law must be clearly established “at the time of the

 challenged conduct”).

       Our earlier cases also fail to show the law was “clearly established” because

 they involve different facts. See, e.g., Jessop v. City of Fresno, 936 F.3d 937 (9th

 Cir. 2019), pet. for cert. denied, 140 S. Ct. 2793 (May 18, 2020). For example,

 both United States v. Jacobsen, 466 U.S. 109 (1984), and Lavan v. City of Los

 Angeles, 693 F.3d 1022 (9th Cir. 2012), involved warrantless seizures, unlike here.

 Jacobsen, 466 U.S. at 113, 120–21 & n.3 (1984); Lavan, 693 F.3d at 1032-33.

       We thus cannot conclude that the law was “clearly established” that the

 Fourth Amendment protected Wright’s interest against an unreasonable

 interference with his property.2


 2
  Because the law was not clearly established, we do not address whether Wright’s
 Fourth Amendment interest was violated. See Pearson v. Callahan, 555 U.S. 223,
 236 (2009).

                                           2
Case 2:15-cv-05805-R-PJW Document 210 Filed 12/01/20 Page 3 of 3 Page ID #:9343




       AFFIRMED.




                                      3
